Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 34, 38-46, 48-51 and 54-60 are rejected under 35 U.S.C. 103 as being unpatentable over Powers et al. (US PGPUB 20180374276) in view of Lai et al. (US PGPUB 20110234750).
[Claim 33]
Powers teaches a non-transitory computer-readable medium having stored contents that cause one or more computing devices to perform automated operations including at least 
generating, by the one or more computing devices, a first panorama image for a first target location in a building from a plurality of first images acquired in multiple first target directions from the first target location (Paragraph 101,  in fig. 11, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room like a first room 1102), including 
acquiring, by the camera, one of the plurality of first images that is in the first target direction (Paragraph 101, images are captured in each room and For example, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room.);
generating, by the one or more computing devices, one or more second panorama images
for one or more additional second target locations in the building, where each second panorama
image is generated from a plurality of second images acquired in multiple second target
directions from a respective one of the second target locations, and wherein the generating
includes, for each of the second target locations (Paragraph 101,  in fig. 11, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room like a first room 1102 or like a second room 1104);
acquiring, by the camera, for each of the multiple second target directions and while the current direction of the camera matches that second target direction, one of the plurality of second images for the second target location that is in the second target direction (Paragraph 101, images are captured in each room);
generating, by the one or more computing devices, and from data acquired from the generated first panorama image and the generated one or more second panorama images, a three dimensional model to represent at least some of the building (Paragraph 102); and
storing the generated three-dimensional model for use in subsequent display (Paragraph 48).
	Powers teaches acquiring images at different locations (rooms) but fails to teach for each of the multiple first and second target directions and while the current direction of the camera matches that of the first and second target direction displaying, to a user, changing first and second views from a camera as a current direction of the camera changes at the first and second  target location, and target direction visual indicators overlaid on the displayed first and second views to represent identify the multiple first and second target. However Lai teaches that both current and target visual indications may be displayed on the image display 28 after a first image has been captured. As the user moves the camera into position to capture the next image, the user may compare the respective locations of the visual indication(s) of the current position or orientation with the visual indication(s) for the target position or orientation. When the current and target visual indications are aligned, the MSU processor 68 may cause a next image to be automatically captured and stored in the memory (Paragraph 72).
Therefore taking the combined teachings of Powers and Lai, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have for each of the multiple first and second target directions and while the current direction of the camera matches that of the first and second target direction displaying, to a user, changing first and second views from a camera as a current direction of the camera changes at the first and second  target location, and target direction visual indicators overlaid on the displayed first and second views to represent identify the multiple first and second target in order to properly capture two or more images without any image artifacts and combined into a panoramic image.
[Claim 34]
Powers teaches wherein the generating of the three-dimensional model to represent the building includes, by the one or more computing devices, estimating a height of one or more rooms of the building from data captured in at least one of the first or second images, and using the estimated height as part of determining one or more heights to use in the generated three-dimensional model (Paragraph 84, For example, the spatial interaction system 400 may determine that a lamp placed on a table in the physical environment 404 may assist with proper lighting during the evening hours or that upgrading a speaker system may improve the audio quality based on a rooms dimensions. Room’s dimensions include height, length and breadth).
[Claim 38]
Lai teaches wherein the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations, including, before the generating of the one or more second panorama images for the one or more additional second target locations, displaying, to the user, a view of at least some of the building with one or more visual indicators overlaid on the view to show the first target location at which the first panorama image was generated, to enable identification of at least one of the one or more additional second target locations in order to have a good image without the need to retake the image (Paragraphs 71 and 72,  Both current and target visual indications may be displayed on the image display 28 after a first image has been captured. As the user moves the camera into position to capture the next image, the user may compare the respective locations of the visual indication(s) of the current position or orientation with the visual indication(s) for the target position or orientation. When the current and target visual indications are aligned, the MSU processor 68 may cause a next image to be automatically captured and stored in the memory).
[Claim 39]
Powers teaches wherein the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations, including, before the generating of the one or more second panorama images for the one or more additional second target locations providing, by the one or more computing devices, information to the user regarding connecting the first target location to a next target location that is one of the one or more second target locations; and determining, by the one or more computing devices, connecting information for the first target location and the next target location that includes at least one of a direction from the first target location to the next target location or a direction from the next target location to the first target location, and wherein the generating of the three-dimensional model to represent at least some of the building includes using the determined connecting information (Paragraph 102, the user 1112 may capture video or successive still image data using a camera, or the mobile device 1114 as the user 1112 walks or moves from room 1102 to room 1108, such as along path 1116. In this example, the mobile device 1114 may collect sensor data and/or position data associated with each image captured by the mobile device 1114. The spatial interaction system, either as an application on the mobile device 1114 or operating on a remote server, may then determine a camera pose relative to the 3D sub-models. The spatial interaction system may then utilize the pose and the image data to align and orient each 3D sub-model with each other to generate the larger 3D model of the full physical environment or home 1110).
[Claim 40]
Powers teaches wherein the determining of the connecting information for the first target location and the next target location includes generating, by the one or more computing devices, linking information that is based at least in part on movement of the mobile device from the first target location to the next target location, and using the generated linking information for determining the at least one of the direction from the first target location to the next target location or the direction from the next target location to the first target location (Paragraphs 68, 72, 101 and 102, fig. 11).
[Claim 41]
Powers teaches wherein the stored contents include software instructions that, when executed, cause the one or more computing devices to perform further automated operations, including receiving, before the generating of the first panorama image, configuration information from the user related to how to acquire the plurality of first images for use in the generating of the first panorama image, and wherein the generating of the first panorama image is performed based at least in part on the configuration information (Paragraph 47,  In some examples, the user may also desire to annotate (e.g., provide textual notes, video notes, audio notes, or otherwise alter a 3D virtual representation of an environment). In this example, the system may include a 3D model of a physical environment that was utilized to generate a 3D virtual representation (such as a walkthrough) of the physical environment. In some cases, the user may cause an annotation to be added to the 3D virtual representation and/or the 3D model by capturing additional images of the physical environment associated with the 3D virtual representation and the 3D model).
[Claim 42]
Lai teaches wherein the camera is part of a mobile device that is one of the one or more computing devices, and wherein the acquiring of each of the first images is performed automatically by the mobile device without further input by the user when the current direction of the camera matches a respective one of the displayed target direction visual indicators for that first image (Paragraphs 31 and 72).
[Claim 43]
Powers teaches wherein the camera is part of a mobile device that is one of the one or more computing devices, and wherein the generating of the first panorama image further includes displaying, by the mobile device, instructions to the user to correct a previously acquired first image having one or more identified problems (Paragraph 44, In some cases, the user may decide to reject the purple vase as the aesthetics did not meet the approval of the user. In some implementations, the system may be configured to provide a suggested replacement or a second vase based on known user data and preferences); and capturing, by the mobile device after the displaying of the instructions to the user, one or more additional images at a respective one of the displayed target direction visual indicators for that previously acquired first image, and wherein the generating of the first panorama image is further based in part on at least one of the captured one or more additional images (Paragraph 47, In other examples, the image capture device may be equipped with one or more sensors, such as IMUs, accelerometers, gyroscopes, magnetometers, or a combination thereof. In these examples, sensor data representative of a position of the image capture device at the time the additional image was captured may be provided to the system. Thus, the system may also utilize the sensor data to position the annotation within the 3D model and/or the 3D virtual representation. In some cases, the position data may be used in conjunction with the image data as part of a simultaneous localization and mapping process to position the image within the 3D model).
[Claim 44]
Powers teaches wherein the displaying of the changing first views from the camera includes updating the displayed first views as the user rotates at the first target location, including using multiple hardware sensors that are part of one or more inertial measurement units on the one or more computing devices to update positions of at least one of the one or more target direction visual indicators overlaid on the displayed first views (Paragraph 91,  the walkthrough may be generated by applying the image data from the perspective of the mobile device or camera that captured the image at the time the image was captured. In some cases, the perspective may be determined by the mobile device by using IMU data, GPS data, or other sensor data collected by the device itself. In this example, the spatial interaction system may utilize the coordinates, IMU data, GPS data or other sensor data to orient and position the image data within the 3D model. By overlaying the image data on the 3D model, the walkthrough that is generated may have a photorealistic feel, as the user is viewing multiple still images of the physical environment as the user traverses from viewpoint to viewpoint. In some cases, by utilizing video data as a series of images, the walkthrough may include sufficient viewpoints as to enable the user to experience a substantially seamless navigation of the 3D model with respect to a given walkthrough).
[Claim 45]
Powers teaches wherein the generating of the first panorama image includes forming the first panorama image by combining the plurality of first images based at least in part on overlap of content between images of the plurality of first images, and wherein the generating of each of the second panorama images includes forming that second panorama image by combining the plurality of second images acquired for that second panorama image based at least in part on overlap of content between images of that plurality of second images (Paragraph 167, At 1912, the spatial interaction system may generate a 3D virtual representation of the model from viewpoints including viewpoints associated with each image based at least in part on the set of image. For example, the spatial interaction system may locate or position each image within the 3D model based on a camera pose determined based on position data, such as IMU data, obtained at the time each image was captured. Thus, each image may be used to create a 3D experience in which the visual quality is photorealistic as each viewpoint may be formed from the camera pose and show the content of the captured image. In some cases, images may be overlapped on top of each other show the same perspective or viewpoint at different times of day or dates of the year).
[Claims 46, 48, 49]
These claims are apparatus claims similar to computer-readable medium claims 33, 38 and 44 and are analyzed and rejected based upon claims 33, 38 and 44 respectively.
[Claim 50]
Powers teaches wherein the generating of the first panorama image includes acquiring video data from the first target location in a plurality of directions that include the multiple first target directions, and includes performing acquiring of at least some of the first images from frames of the acquired video data (Paragraphs 39 and 40).
[Claim 51]
Powers teaches wherein the generating of the first panorama image includes simultaneously acquiring image data in 360 degrees from the first target location, and using the acquired image data for the generating of the first panorama image (Paragraph 101,  in fig. 11, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room like a first room 1102 or like a second room 1104. Individual 3d-submodel is a panoramic image from each room which is used to combine with other 3-d sub-models to compile a whole 3-dimensional model for the building. Various angles are any angle from any direction that includes from all sides 360 degrees).
[Claims 54-59]
These claims are method claims similar to apparatus claims 46, 48, 46, 48, 50 and 51 and are analyzed and rejected based upon claims 46, 48, 46, 48, 50 and 51 respectively.
[Claim 60]
Powers teaches a computer-implemented method comprising:
receiving, by one or more computing devices, configuration information from a user related to how to acquire a plurality of first images from a first target location in a building for use in generating a first panorama image for the first target location (Paragraph 47,  In some examples, the user may also desire to annotate (e.g., provide textual notes, video notes, audio notes, or otherwise alter a 3D virtual representation of an environment). In this example, the system may include a 3D model of a physical environment that was utilized to generate a 3D virtual representation (such as a walkthrough) of the physical environment. In some cases, the user may cause an annotation to be added to the 3D virtual representation and/or the 3D model by capturing additional images of the physical environment associated with the 3D virtual representation and the 3D model) ;
generating, by the one or more computing devices and based at least in part on the received configuration information, the first panorama image for the first target location from the
plurality of first images (Paragraph 47,  In some examples, the user may also desire to annotate (e.g., provide textual notes, video notes, audio notes, or otherwise alter a 3D virtual representation of an environment). In this example, the system may include a 3D model of a physical environment that was utilized to generate a 3D virtual representation (such as a walkthrough) of the physical environment. In some cases, the user may cause an annotation to be added to the 3D virtual representation and/or the 3D model by capturing additional images of the physical environment associated with the 3D virtual representation and the 3D model), wherein the first images are acquired in multiple first target directions (Paragraph 101, images are captured in each room and For example, the user 1112 may have generated the individual 3D sub-models of the rooms 1102-1108 by capturing image or video data from various angles, views, perspectives, and camera poses while traversing within the room.) and storing the generated first panorama image for subsequent use (Paragraph 48).
Powers teaches acquiring images at different locations (rooms) but fails to teach from the first target location, including: displaying, to the user, changing first views from a camera as a current direction of the camera changes at the first target location, and target direction visual indicators overlaid on the displayed first views to represent the multiple first target directions from the first target location ; and acquiring, by the camera, for each of the multiple first target directions and while the current direction of the camera matches that first target direction, one of the plurality of first images that is in the first target direction.
However Lai teaches that both current and target visual indications may be displayed on the image display 28 after a first image has been captured. As the user moves the camera into position to capture the next image, the user may compare the respective locations of the visual indication(s) of the current position or orientation with the visual indication(s) for the target position or orientation. When the current and target visual indications are aligned, the MSU processor 68 may cause a next image to be automatically captured and stored in the memory (Paragraph 72).
Therefore taking the combined teachings of Powers and Lai, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have from the first target location, including: displaying, to the user, changing first views from a camera as a current direction of the camera changes at the first target location, and target direction visual indicators overlaid on the displayed first views to represent the multiple first target directions from the first target location and acquiring, by the camera, for each of the multiple first target directions and while the current direction of the camera matches that first target direction, one of the plurality of first images that is in the first target direction in order to properly capture two or more images without any image artifacts and combined into a panoramic image.
Allowable Subject Matter
Claims 27-32 and 52-53 are allowed.
Claims 35-37 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696